Citation Nr: 0725248	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  02-02 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include central nervous system damage or brain 
damage.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a depressive disorder with anxiety, 
including on a secondary basis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The information of record reflects that the appellant was an 
Army Reservist who had active duty for training from August 
16, 1981 to November 5, 1981, and had a period of annual 
training from June 25, 1983 to July 9, 1983.  The National 
Personnel Records Center has reported that the appellant had 
only periods of active duty for training and no extended 
periods of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied an application 
to reopen claims for service connection for residuals of a 
head injury, headaches, and a psychiatric disability.  The 
RO's decision was upheld by the Board in a December 1994 
decision.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims, which was then 
known as the United States Court of Veterans Claims (Court).  
In an order dated in August 1996, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
proceedings consistent with the Secretary's motion for 
remand.  This case was thereafter remanded by the Board to 
the RO in March 1997, January 2001, August 2003, and October 
2005.  In conjunction with remanding the case back to the RO 
for further development, the Board concluded in October 2005 
that new and material evidence had been submitted to reopen 
the appellant's three claims for service connection.


FINDINGS OF FACT

1.  The medical evidence establishes that the appellant's 
central nervous system dysfunction as manifested by a 
learning disability due attention deficit disorder existed 
prior to his periods of active duty for training.

2.  The medical evidence establishes that the appellant's 
preexisting central nervous system dysfunction, later 
characterized as central nervous system damage or brain 
damage, increased in severity due to a head injury incurred 
during a period of active duty for training.

3.  The medical evidence establishes that the appellant's 
depressive disorder with anxiety is, in part, secondary to 
central nervous system damage due a head injury.

4.  The medical evidence of record establishes that the 
appellant developed headaches as a result of a head injury 
incurred during a period of active duty for training.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
residuals of a head injury, identified as central nervous 
system damage or brain damage, were aggravated by active duty 
for training.  38 U.S.C.A. §§ 101(16) and (24), 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

2.  Resolving all reasonable doubt in favor of the appellant, 
a psychiatric disorder, identified as a depressive disorder 
with anxiety is proximately due to or the result of the now 
service-connected central nervous system damage or brain 
damage due to a head injury.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310(a) as amended by 71 Fed. Reg. 52744 (2006) 
(to be codified at 38 C.F.R. § 3.310(b)).

3.  Resolving all reasonable doubt in favor of the appellant, 
headaches were incurred in active duty for training.  38 
U.S.C.A. §§ 101(16) and (24), 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.

Pertinent Laws and Regulations

Service connection

Generally, a disability is service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16) (West 
2002); 38 C.F.R. § 3.1(k) (2006); see 38 U.S.C.A. § 1131 
(West 2002) and 38 C.F.R. § 3.303(a) (2006) (stating basic 
requirements for entitlement to service connection).  An 
injury is not incurred "in the line of duty" if it was the 
result of the veteran's own willful misconduct or was a 
result of his or her abuse of alcohol.  38 C.F.R. § 3.1(m).  
A service department finding that an injury occurred in the 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993) (Coast Guard determination that veteran's eye disease 
was incurred in the line of duty binding on the VA pursuant 
to regulation).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 38 
C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Active duty for training

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2006).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Definition of "veteran"

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 
C.F.R. § 3.304(b) (2006).  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute 
notations of such disease or injury, but is considered with 
all other evidence in determining if the disease or injury 
pre-existed service.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); 38 C.F.R. § 3.304(b) (2006).

The Court has held that an appellant fails to meet the status 
of "veteran" under 38 U.S.C.A. § 101(24) (West 2002), for 
purposes of the presumption of soundness, for service during 
active duty for training during which the appellant was not 
disabled from disease or injury incurred in or aggravated by 
the line of duty.  See Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995); see also Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

Factual background

The appellant alleges that he first injured his head in 
September 1981 while undergoing basic training at Fort 
Benning, Georgia, when his head became stuck under a tree 
root as he was performing the obstacle course and he received 
a giant lump on his head, in addition to being knocked 
unconscious.  He relates that his second head injury occurred 
during annual training at Fort Drum, Pennsylvania, in the 
summer of 1983 (June 25 to July 9) when he was running to the 
NCO club to get out of the rain and struck his head on a 
beam, knocking himself unconscious and resulting in a five 
day hospital stay after which he was sent home.  He claims 
that his psychiatric problems and migraine headaches were 
caused by these two blows to his head.

Service medical records (SMRs) reveal no complaint or history 
of any head injury, migraine headaches, or psychiatric 
disorder at a December 1982 service medical examination.  
SMRs confirm that the appellant struck his head on a beam on 
July 4, 1983, while running to get out of the rain, 
apparently knocking him out cold and leaving him with a 
headache and pain in the left elbow from landing on it.  He 
returned to the base hospital the next day (July 5) 
complaining of pain in the left elbow and left shoulder, a 
headache, and photophobia and remained hospitalized until 
July 7.

A discharge summary from Misericordia Hospital shows that the 
appellant was hospitalized from April 17 to April 19, 1984 
for psychiatric problems.  The doctor noted that the 
appellant had a brief attention span and difficulty with 
concentration.  The final diagnosis was an acute psychotic 
episode.

The appellant was then hospitalized at the Hospital of the 
University of Pennsylvania from April 20 to April 27, 1984 
for psychiatric treatment.  A consultation report dated April 
20, 1984 contained a neurological finding of "strabismus 
(left exotropia present on old army photograph)..."  The 
impression at that time was that the neurological examination 
was normal.  The examiner attributed ptosis and nystagmus to 
medications, and found no evidence suggestive of unrecognized 
subdural, and no indication for a CT scan.

The diagnosis from this period of hospitalization (April 20 
to April 27, 1984) was schizophrenia in acute exacerbation, 
and this was the appellant's first psychotic episode.  The 
discharge summary contained a report from the appellant's 
mother, who stated that she had noticed changes in her son 
since he had been struck on the head with a metal pipe on 
March 6, 1984.  It was also noted that the appellant had a 
history of hyperactivity since very early childhood, which 
had been treated with Ritalin until age 9.  The appellant was 
found to have a strong family history of mental illness in 
many members, including the mother.  He had a history of head 
trauma, including a motorcycle accident when he tried to 
outrun police in September 1983.  At the time of this 
hospitalization, he had sustained head injuries with 
unconsciousness two to three times in the past year (1983-
1984).

The appellant was hospitalized at the Thomas Jefferson 
University Hospital from May 12 to June 11, 1985.  During a 
May 12 neurological examination, under the subheading of 
cerebellar, the treating physician noted that the appellant 
was drowsy, uncooperative, and with shifting walk, such that 
the appellant had to be supported and was almost falling.  
The discharge summary reported a history going back at least 
to elementary school of conduct disorder-unsocialized due to 
a disorganized and violent home situation.  The appellant had 
also reported the existence of head trauma and had been 
hospitalized in January 1985.  A current CAT scan of the head 
was normal.  Final diagnoses for this hospital stay were 
Bipolar-Manic; Attention Deficit Disorder, Residual; 
Intermittent Explosive Disorder; Antisocial Personality 
Disorder; and a history of mixed substance abuse.

The appellant was hospitalized at the Hahnemann University 
Hospital from October 29 to December 5, 1986.  He gave a 
history of being treated with Ritalin as a child and that he 
was always hyperactive, with his first hospitalization being 
at the age of two for hyperactivity.  At age five, his mother 
noticed him exhibiting a great deal of hyperactivity and put 
him on Ritalin.  An evaluation of the appellant's current 
mental status indicated that he was slightly hyperactive.  
This hospitalization yielded diagnoses of Bipolar Disorder, 
hypomanic, and Antisocial Personality Disorder.

At his May 1988 RO hearing, the appellant described his head 
injuries in 1981 and 1983 and indicated that his psychiatric 
problems and migraine headaches had begun as a result of 
those injuries.

Medical records from the Charles R. Drew Community Mental 
Health Center show treatment for the appellant's psychiatric 
problems between January 1987 and November 1989.  Notes from 
psychiatric evaluations indicate diagnoses of Adjustment 
Disorder with mixed emotional features (dated January 1987) 
and Bipolar Disorder, manic (dated November 1989).

Medical records from the CATCH Community Mental Health Center 
show that, during a psychiatric evaluation in July 1991, the 
appellant was diagnosed with schizophrenia, schizo-affective 
type.

Two statements dated in September 1991 from fellow soldiers 
attest that the appellant was running during annual training 
in July 1983 and hit his head on a beam and was knocked out.  
He was taken to the base hospital where he was unconscious.  
He was in the hospital for five days.  One of the two 
soldiers writing said that he went to visit the appellant the 
next day after the appellant went to the hospital, and the 
appellant did not recognize him.  Subsequently, the appellant 
returned to the unit, but did not remember much.  After the 
incident the appellant was complaining about migraine 
headache.  Because the appellant wanted to leave with the 
platoon, he left the hospital early.

Testimony offered by the appellant and his mother at a 
January 1992 RO hearing related to the head injuries he 
sustained during military training and the resulting 
psychiatric problems and headaches.

In a statement dated in March 1992 from the appellant's wife, 
she attested to the fact that her husband had been suffering 
from migraine headaches and black-outs since 1986; from 
memory loss; and that he was not able to function in a normal 
way of life.

The appellant was hospitalized at the Albert Einstein Medical 
Center in July 2003.  On the discharge summary, he was 
diagnosed with Bipolar Disorder and Antisocial Traits.  He 
was hospitalized there again in August 2003.  The provisional 
diagnosis was Bipolar Disorder with mania, questionable 
psychotic features.  When he was discharged, final diagnoses 
were Bipolar Disorder and Antisocial Personality Disorder.

The appellant was hospitalized in the Fairmont Behavioral 
Health System from September to October 2004.  The 
provisional diagnoses as Bipolar Affective Disorder, 
depressed with psychotic features, and alcohol abuse.  The 
discharge diagnosis was Schizoaffective Disorder, bipolar 
type, and alcohol abuse.  His GAF score was 20.

A VA psychiatric examination as well as a VA neurological 
examination were performed in November 2006.  In February 
2007, the VA psychologist wrote an addendum to the 
psychiatric examination report.  The examiners completely 
reviewed the appellant's medical history in the claims file, 
as outlined above, before opining their conclusions.  
Pertinent portions of these medical reports provide the basis 
for the Analysis and will be discussed below.



Analysis

As stated, the Court has held that an appellant fails to meet 
the status of "veteran" under 38 U.S.C.A. § 101(24) (West 
2002), for purposes of the presumption of soundness, for 
service during active duty for training during which the 
appellant was not disabled from disease or injury incurred in 
or aggravated by the line of duty.  See Paulson v. Brown, 7 
Vet. App. 466, 469-70 (1995); see also Biggins v. Derwinski, 
1 Vet. App. 474, 478 (1991).  Therefore, as the appellant in 
this case has not established any service-connected 
disabilities during his periods of active duty for training 
from August 16, 1981 to November 5, 1981 and June 25, 1983 to 
July 9, 1983, the presumption of soundness is not applicable 
with respect to those periods of active duty for training.  
As a result, VA is required only to show that the appellant's 
central nervous system damage existed prior to that period of 
active duty for training (and was not thereby aggravated) by 
a preponderance of the evidence, rather than by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

1.  Entitlement to service connection for residuals of a head 
injury, to include central nervous system damage or brain 
damage.

According to the evidence of record, the appellant suffered 
from central nervous system dysfunction prior to service.  
While the appellant was in school, this dysfunction was 
manifested by a learning disability characterized as 
Attention Deficit Disorder.

The SMRs confirm that the appellant sustained an in-service 
head injury in July 1983 when he hit his head on a beam and 
was knocked unconscious.

Based on the record, the appellant also sustained head 
injuries after service, including one from a motorcycle 
accident and beatings by the police.

The November 2006 VA psychiatric examination report provides 
a diagnosis of central nervous system damage due to head 
injuries.  The psychologist provided a nexus opinion stating 
that the appellant's in-service head injury aggravated his 
preexisting central nervous system dysfunction.  
Specifically, in the February 2007 addendum, the psychologist 
stated:  "My opinion is that it is as least as likely as not 
that the appellant had a prior to service central nervous 
system dysfunction as evidenced from his learning disability 
or Attention Deficit Disorder in school.  It is my further 
opinion that it is at least as likely as not that this was 
permanently aggravated or exacerbated by military service due 
to head injuries and contributed beyond the natural 
progression of the disease."

Because all reasonable doubt may be resolved in favor of the 
appellant for the reasons explained above, service connection 
for this claim is warranted.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a depressive disorder with anxiety, 
including on a secondary basis.

The November 2006 VA psychiatric examination resulted in a 
diagnosis of depressive disorder with anxiety secondary to 
general medical condition, central nervous system damage.  
The Board notes that the appellant was also diagnosed with 
bipolar disorder, but the psychologist concluded (in his 
February 2007 addendum) that the bipolar disorder could not 
be connected to the appellant's time in active service.

As stated above, service connection for residuals of a head 
injury, to include central nervous system damage or brain 
damage, is warranted.

In his November 2006 examination report, the psychologist 
noted:  "It is as likely as not that [the appellant's] brain 
injuries beginning in the service affected his behavior both 
psychiatrically and with head trauma brain injury so that he 
has what appears to be central nervous system damage."  The 
examiner went on to state:  "It is as likely as not that the 
head injuries, which [the appellant] reports consistently 
over the years[,] contributed to his psychotic behavior and 
are reflective of his brain damage and modest intelligence."  
Based on these comments, the Board finds that the appellant's 
depressive disorder with anxiety is proximately due to or the 
result of central nervous system damage that has already been 
service-connected.  In so deciding, the Board has resolved 
all doubt in the appellant's favor.

3.  Entitlement to service connection for headaches.

As stated, the SMRs confirm that the appellant sustained an 
in-service head injury in July 1983 when he hit his head on a 
beam and was knocked unconscious.

The November 2006 VA neurological examination confirmed that 
the appellant presently suffers from headaches approximately 
twice a month lasting for 3-5 hours in duration.  The VA 
examiner opined that "it is as least as likely as not, [the 
appellant's] headaches are secondary to his concussions that 
occurred in the service."  Based on this evidence, service 
connection for headaches is warranted.


ORDER

Entitlement to service connection for residuals of a head 
injury, identified as central nervous system damage or brain 
damage, is granted.

Entitlement to service connection for a psychiatric disorder, 
identified as a depressive disorder with anxiety, is granted.

Entitlement to service connection for headaches is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


